Per Curiam.
Defendant was originally charged with assault with intent to murder, MCL 750.83; MSA 28.278 (Count I), and felony-firearm, MCL 750.227b; MSA 28.424(2) (Count II). Pursuant to a plea-bargaining agreement whereby the prosecution agreed to forego prosecuting Count I, defendant pled guilty to Count II as well as to an orally added count of felonious assault, MCL 750.82; MSA 28.277. Defendant was sentenced to a two-year term of probation for the orally added felonious assault count. Said term was to be served consecutively to a five-year prison term which the trial court imposed for the felony-firearm count. The trial court apparently imposed the five-year prison term pursuant to MCL 750.227b(l); MSA 28.424(2)(1) because defendant’s felony-firearm guilty-plea conviction in the instant case represented his second conviction of felony-firearm.
We find that, regardless of whether the instant conviction of felony-firearm represented defendant’s second such conviction, defendant was neither charged with being a second-time felony-firearm offender nor did he plead guilty as a second offender. Therefore, we hold that the trial court erred requiring reversal in imposing a five-year second-time felony-firearm sentence. See People v Urynowicz, 412 Mich 137; 312 NW2d 625 (1981). We reverse and remand to the trial court for a resentencing consistent with this opinion.
Reversed and remanded._